ORDER

PER CURIAM.
Archie Blankenship (Movant) appeals from a judgment of the Circuit Court of Ste. Genevieve County denying his Rule 29.15 motion for post-conviction relief. Movant claims the motion court erred in denying his claims that counsel was ineffective in failing to: (1) request the court to inquire whether the jury wanted a recess; and (2) object when the prosecutor asked Movant during cross-examination if C.B., the victim, was lying.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).